Order, Supreme Court, New York County (Carmen Ciparick, J.), entered November 30, 1989, which confirmed the report of a Special Referee and dismissed the action on the ground of lack of personal jurisdiction over the defendants, unanimously affirmed, without costs.
The record of the hearing before the Special Referee held on June 16, 1988, reveals that the nail and mail service of process on defendants Alfred Julien and Stuart Schlesinger was insufficient, because the process server did not first comply with the due diligence requirement of CPL 308 (4) (Cooney v East Nassau Med. Group, 136 AD2d 392). With respect to defendant Finz, the process server’s single attempt at personal service by delivering a copy of the summons and complaint to another individual present at Mr. Finz’s office address was patently inadequate. Plaintiffs’ attempt to broaden the "agent” category, applied in certain instances with respect to corporate defendants, to an individual defendant, has previously been rejected by this Court. (See, Cooney v East Nassau Med. Group, supra.)
*217With respect to the corporate defendant, the process server did not even attempt to comply with the corporate service provisions of CPLR 308. Concur—Murphy, P. J., Carro, Kupferman, Asch and Kassal, JJ.